 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 583 
In the House of Representatives, U. S.,

January 26, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives that Lester Flatt has made an invaluable contribution to American art as both a songwriter and a performer, leaving an indelible legacy in bluegrass music. 
 
 
Whereas Lester Flatt was born on June 19, 1914, and was raised in the region of Sparta, Tennessee; 
Whereas Lester Flatt began playing guitar and singing in local churches at a young age; 
Whereas Lester Flatt began his career with Charlie Monroe and the Kentucky Pardners in North Carolina in the early 1940s; 
Whereas in 1945, Lester Flatt was invited by Bill Monroe to play rhythm guitar and sing with Monroe’s band on the Grand Ole Opry; 
Whereas Lester Flatt, Earl Scruggs, Chubby Wise, Howard Watts, and Bill Monroe are widely credited with the creation of bluegrass music through their band, Bill Monroe and the Bluegrass Boys; 
Whereas Lester Flatt later joined with Earl Scruggs to create the band Flatt and Scruggs and the Foggy Mountain Boys, which remains one of the most influential bands in bluegrass music; 
Whereas in 1969, Lester Flatt parted with Scruggs to form the band Nashville Grass, with whom he performed until shortly before his death on May 11, 1979; 
Whereas in 1991, Lester Flatt, along with Bill Monroe and Earl Scruggs, became an inaugural member of the International Bluegrass Music Hall of Fame; and 
Whereas Lester Flatt is widely regarded as one of the greatest bluegrass musicians and singers of all time, writing dozens of songs that are considered bluegrass classics: Now, therefore, be it  
 
That it is the sense of the House of Representatives that Lester Flatt has made an invaluable contribution to American art as both a songwriter and a performer, leaving an indelible legacy in bluegrass music. 
 
Lorraine C. Miller,Clerk.
